Citation Nr: 0014140	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-13 981 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1994, for the award of improved disability pension benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision.  The 
veteran requested and was scheduled to appear at a hearing at 
the RO in January 1999; however, the veteran failed to 
report.  


FINDINGS OF FACT

1.  The RO denied entitlement to permanent and total 
disability for purposes of nonservice-connected pension in 
March 1984.  The veteran was notified in writing of the 
adverse decision and his appellate rights in July 1984.  

2.  The veteran did not submit a notice of disagreement 
within one year of notice of the adverse decision.

3.  The veteran thereafter filed a claim to reopen for 
nonservice-connected disability pension on December 24, 1994, 
and the RO granted entitlement of nonservice-connected 
disability pension in December 1996, effective December 29, 
1994.


CONCLUSIONS OF LAW

1.  The unappealed March 1984 denial of entitlement to 
nonservice-connected disability pension was final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104 (1999).

2.  The earliest effective date assignable for the veteran's 
entitlement to nonservice- connected disability pension is 
December 29, 1994, which represents the later of the date of 
receipt of the reopened claim and the date entitlement arose.  
38 U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. § 3.400(r) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he should have been 
granted an effective date prior to December 29, 1994 because 
his disabilities began or increased in severity during the 
period from 1982 to 1986 as shown by evidence of record.  

I.  History

In a March 1984 rating decision, the RO determined that the 
evidence did not establish that the veteran was permanently 
and totally disabled for VA pension purposes.  The veteran 
was notified in writing of the adverse decision and his 
appellate rights in a July 1984 letter.  The veteran did not 
submit a notice of disagreement within one year of notice of 
the adverse decision.  That decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. §  3.156(a)(1999).  
 
On December 29, 1994, the veteran filed an application for 
pension and stated that he had last worked in 1992.  Evidence 
submitted in support of the claim included a report of June 
1995 VA mental examination.  The veteran reported difficulty 
holding jobs because of his verbal and physical violence 
against supervisors.  His Global Assessment of Function (GAF) 
score was 0.  A report of a September 1996 VA examination, 
showed that he had several daily asthma attacks with chest 
tightness, pulmonary congestion, dyspnea, and chronic 
coughing.  Bronchial asthma was diagnosed.  

In December 1996, the RO determined that the veteran's 
disabilities including bronchial asthma, anxiety disorder, 
and skin condition had increased in severity and noted that 
the veteran had been diagnosed with allergic rhinosinusitis, 
high blood pressure, chronic maxillary sinusitis, and left 
external otitis.  It was also noted that the veteran last 
worked in 1992.  Based on these findings, the RO granted 
entitlement to permanent and total disability evaluation for 
nonservice-connected pension, effective from December 29, 
1994, the date of receipt of the reopened claim. 

II.  Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The law provides that the effective date of pension, based on 
a claim reopened with new and material evidence after a final 
disallowance, will be the date of VA receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(I); 38 C.F.R. § 3.400(q), (r).  Lapier v. 
Brown, 5 Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).  

The effective date of an award of nonservice-connected 
disability pension is based upon a variety of factors, 
including date of claim, date entitlement is shown and finality 
of prior decisions.  The United States Court of Appeals for 
Veterans Claims (Court) has addressed the issue of effective 
dates.  Pursuant to 38 U.S.C.A. § 5108 (West 1991), the 
Secretary must reopen a previously and finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7104(b) (West 1991).  
Under 38 C.F.R. § 3.400(r), the effective date of an award for 
a reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See also 
38 U.S.C.A. § 5110(a) (West 1991).  Therefore, under the 
applicable statute and regulation, the effective date cannot be 
the date of veteran's original claim.  Waddell v. Brown, 5 Vet. 
App. at 456.  Any contention that an effective date should be 
retroactive to the date of an original final claim is 
groundless in law.

As noted above, entitlement to nonservice-connected pension 
was denied by a March 1984 rating decision and the veteran 
was notified in a July 1984 letter.  The veteran did not 
appeal this decision, and it became final.  The veteran did 
not attempt to reopen his claim for nonservice-connected 
disability pension until December 29, 1994, when he filed his 
claim.  The Board observes that the RO, in the December 1996 
rating decision, determined that the veteran's nonservice-
connected disabilities had increased in severity based on the 
private and VA medical evidence.  Thus, the RO established an 
effective date of December 29, 1994, for the award of 
nonservice-connected disability pension based on the date of 
the veteran's claim and the competent medical evidence 
showing an increase in the veteran's disabilities.  

The Board finds no basis for an earlier effective date.  
Examining the evidence received after the final disallowance 
in 1984, it appears that the veteran became permanently and 
totally disabled in 1992, when he last worked.  His pension 
award is effective from a later date, the date on which his 
reopened claim was received in December 1994.  No claim had 
been made prior to that date.  Although a formal claim for 
pension had previously been disallowed, application of 
38 C.F.R. § 3.157 would not provide for an earlier effective 
date because there are no medical examination or 
hospitalization reports that would serve as informal claims 
for pension.  Medical evidence prior to December 1994 simply 
shows outpatient treatment for what appear to be relatively 
minor complaints, including sinusitis and otitis.  There is 
no evidence that his disability was so incapacitating that it 
prevented him from filing a pension claim for at least thirty 
days from the date in 1992 when he reportedly became 
permanently and totally disabled.

The Board concludes that an earlier effective date prior to 
December 29, 1994, may not be established.  Accordingly, the 
benefit sought on appeal is denied.



ORDER

An effective date prior to December 29, 1994 for the award of 
nonservice-connected disability pension is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

